Nicor Inc.
Form 8-K
Exhibit 10.5






















Tropical Annual Incentive Compensation Plan




















































Revised January 1, 2008
This is a confidential document.  Distribution is restricted to Company
Officers, Directors, and the Participant only.
 

--------------------------------------------------------------------------------


Tropical Annual
Incentive Compensation Plan

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
I.  
PLAN OBJECTIVE & PARTICIPATION



The Tropical Annual Incentive Compensation Plan (“Plan”) is open to the
President of Tropical Shipping.  The objective of the plan is to encourage and
reward the President for efforts that result in increased company income and
achievement of specified financial and non-financial goals and corporate key
objectives.


II.  
PLAN DESCRIPTION



The plan design consists of financial and non-financial performance
criteria.  The performance criteria focus is on the achievement of established
and documented strategic goals.  Performance targets may include measures of
company financial and operating performance, defined group objectives or
individual performance objectives.


An incentive target is assigned representing an estimated percentage of salary,
which the participant is eligible to earn under the plan.  The incentive target
is then weighted between the various performance criteria.  Measurement indexes
are prepared for each designated goal, which are determined as part of the
management strategic planning process.


Based on actual year-end results, these indexes will provide a scaled incentive
as a percentage of the target incentive for each performance
criteria.  Performance criteria and results will be approved by the Compensation
Committee of the Nicor Inc. Board of Directors (the “Committee”).


III.  
PERFORMANCE CRITERIA SETTING GUIDELINES



An important aspect of this Plan will be the establishment of effective
performance criteria.  In addition to measures of corporate financial and
operating performance, other non-financial measures of performance may also be
established.  The goals should be realistic and measurable wherever possible by
quantifiable performance criteria.  It is recognized that measurement of some
goals may require subjective assessments of performance.  Goals should be
consistent with the longer-term strategic plan.
 
Performance criteria will be established at the beginning of each calendar
year.  Each performance criterion will have an index, against which the results
of the goal are measured.  Each index will have a threshold, target and maximum
incentive amount.


The Committee may take into account all of the facts and circumstances which
exist during the performance period and may, if it determines in its discretion
that adjustments are warranted, make appropriate upward or downward revisions in
performance criteria, add or delete goals, or change the relative percentages
assigned to the various performance goals.
 

--------------------------------------------------------------------------------


IV.  
PAYMENT OF FINAL INCENTIVES



No incentive award is payable until the Committee approves such payment.  The
Committee may make appropriate upward or downward adjustments if, after taking
into consideration all of the facts and circumstances of the performance period,
it determines in its discretion that adjustments are warranted.


The amount of incentive award earned for financial/budget related goals can vary
above and below target based upon results achieved.  For targets met, the
incentive award earned will be 100% of target.  When targets are exceeded or are
not reached, the incentive award earned will be proportionately more or less
than the target.  No incentive award is paid for any performance that falls
below the threshold performance level or above the maximum performance
level.  Prorating shall occur between each incremental step within the index.
 
Subject to the provisions of the “Incentive Payment Deferral” section below,
incentive awards will be paid to the participant in a single lump sum.  Payment
will be made no later than the date two and one-half (2 ½) months after the end
of the calendar year in which the services were performed (or, in the event that
payment by such date is administratively impracticable, no later than December
31).  Incentive payments under this Plan are intended to satisfy the short-term
deferral exemption under Treas. Reg. Sec. 1.409A-1(b)(4).  All incentives will
be paid in cash, except as provided below.
 
Incentive Payment Deferral
Deferral under the Nicor Stock Deferral Plan.  A participant in the Nicor Stock
Deferral Plan may elect to defer up to 50% of his incentive payment into that
plan.  All such elections must be made in accordance with the terms of the Nicor
Stock Deferral Plan in order to be effective.  In the event of conflict between
the terms of the Nicor Stock Deferral Plan and this Plan, the terms of the Nicor
Stock Deferral Plan shall control.  Appropriate taxes for the entire incentive
award amount will be withheld from the portion of the incentive award being paid
in cash.
 
Deferral under this Plan.  Notwithstanding anything contained herein to the
contrary, if any portion of any incentive award which would otherwise be payable
to a “covered individual” (within the meaning of Section 162(m) of the Code) is
not deductible by reason of Section 162(m) of the Code, such portion shall
automatically be deferred under this Plan.  All such deferred amounts shall be
credited with compounded interest equal to the prime rate, applied on the last
day of each calendar quarter.  The deferred incentive award amounts and interest
shall be paid to the covered individual in a lump sum on the first regularly
scheduled payroll date of Tropical Shipping following the six month anniversary
of the covered individual’s separation from service.
 
V.  
ADMINISTRATION



Administration of the plan is the responsibility of the Officer Compensation
Committee, which is appointed by the Tropical Shipping Board of Directors.



--------------------------------------------------------------------------------


At the beginning of each plan year (which is the calendar year), the overall
plan design and the performance criteria will be reviewed and approved by the
Committee.  At the end of the plan year, final results are approved by the
Committee.


Calculation of payments is based on MIP Adjusted Gross, which is defined as base
wages paid during the plan year, and excluding incentives, allowances or stock
options.  If the participant voluntarily terminates or is terminated for cause
prior to the end of the performance period, then no incentive shall be
granted.  In the event the participant shall die, become disabled, retire or is
terminated without cause before the end of the performance period, then at the
conclusion of the defined performance period the Committee will authorize
payment of an incentive to the participant or beneficiary in such amount as the
Committee deems appropriate.


Record keeping for the plan involves the recording of accruals, verification of
final incentive payment amounts, and processing of incentive disbursement.  This
is the responsibility of the Human Resources Director and the Compensation &
Benefits Manager.


All expenses of the plan, including incentive payments, are paid from the
general assets of Tropical Shipping or its subsidiaries.


The Committee shall, subject to the provisions of the Plan, have sole and
complete authority and discretion to interpret the Plan and make all
determinations necessary or advisable for the administration of the
Plan.  Amendment or termination of this Plan may occur at any time, with the
approval of the Committee.  No such amendment or termination shall negatively
impact an incentive award amount which the participant accrued under the Plan
prior to the calendar year in which the amendment or termination is made.

 
 

--------------------------------------------------------------------------------

 
